In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
No. 15‐1756 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

JOSHUA A. WALDMAN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Terre Haute Division. 
         No. 2:13‐cr‐00039 — Jane E. Magnus‐Stinson, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 16, 2016 — DECIDED AUGUST 30, 2016 
                ____________________ 
   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    WILLIAMS, Circuit Judge. Inmate Joshua Waldman was con‐
victed of forcibly assaulting a correctional officer after head‐
butting him during an argument about a pat‐down search. He 
advanced a self‐defense argument at trial, but was unsuccess‐
ful. On appeal, he argues that the district court erred in hold‐
ing that there needed to be an imminent threat of death or se‐
rious bodily harm before he could justifiably use force in self‐
2                                                      No. 15‐1756 

defense. We agree. Requiring that an inmate fear serious bod‐
ily harm or death before using force to protect himself is in‐
consistent  with  both  the  Eighth  Amendment  and  common 
law principles justifying the use of self‐defense. But we find 
no clear error in the district court’s finding that Waldman had 
a legal alternative to force in complying with the pat‐down. 
So we affirm Waldman’s conviction because he failed to prove 
at least one of the required components of his defense. 
                      I.  BACKGROUND 
   On June 30, 2013, correctional officer Jason Buescher and 
two  of  his  fellow  officers  conducted  random  pat‐down 
searches  while  inmates  walked  to  the  cafeteria  in  the  Terre 
Haute Federal Correctional Complex. Waldman grabbed his 
winter coat before heading outside for lunch, even though it 
was warm out. Noticing  Waldman wearing  the winter  coat, 
Buescher  called  Waldman  for  his  pat‐down  search.  Con‐
cerned that Waldman could be hiding contraband under the 
coat, Buescher ordered Waldman to take off his coat. The two 
began arguing and Waldman took the coat off, wadded it up, 
and  threw  it  down  next  to  Buescher.  The  testimony  at  trial 
conflicted as to how the argument turned physical.  
       A. Waldman’s Account of the Incident 
   Waldman testified that Buescher grabbed his left arm in a 
very  hard  grip  and  ordered  Waldman  to  stand  against  a 
nearby  wall.  In  his  pretrial  statement,  Waldman  stated  that 
Buescher  grabbed  and  threw  him  against  the  wall.  But  this 
was  inconsistent with Waldman’s  trial testimony that  some‐
one he could not see had grabbed him and he walked to the 
wall on his own. He further testified that Buescher told him 
that he would “punk him out” in front of everyone. Multiple 
No. 15‐1756                                                        3 

defense  witnesses  testified  that  the  men  raised  their  voices 
and may have used profanity during the argument.  
    Waldman  testified  that  Buescher  then  advanced  toward 
him in a threatening manner, causing Waldman to fear harm.  
As  Buescher  completed  his  approach,  Waldman  reacted  by 
head‐butting  him.  Waldman  testified  that  when  Buescher 
stuck his fingers in Waldman’s mouth and pushed his fingers 
into Waldman’s eye socket, he bit Buescher’s finger to get it 
out of his mouth and to stop the attack. Waldman admitted 
that it took two other officers to help Buescher to restrain him. 
Waldman suffered bruises to his face, head, and arms.  
       B.  Buescher’s Account of the Incident 
    Buescher testified that after Waldman threw his jacket on 
the ground, he ordered him to stand against the wall for a pat‐
down  search.  Waldman  initially  followed  his  order  and 
walked  toward  the  wall,  but  as  Buescher  approached  him, 
Waldman turned around quickly and head‐butted him in the 
face,  causing  him  to  fall  backwards.  The  other  two  officers 
conducting pat‐down searches testified that they saw Wald‐
man head‐butt Buescher. Buescher testified that while he and 
the  other  two  officers  tried  to  restrain  Waldman,  Waldman 
flailed his legs around, tucked his arms under his chest, and 
bit Buescher’s finger. Buescher said his hand dug into Wald‐
man’s  eye  socket  as  he  tried  to  stop  Waldman’s  biting. 
Buescher  suffered  a  fractured  nose,  head  injury,  and  a  bite 
wound on his left index finger.  
       C.  Prior Proceedings 
    Waldman  was  indicted  for  forcibly  assaulting,  resisting, 
impeding,  intimidating, or interfering with  a corrections of‐
ficer, in violation of 18 U.S.C. § 111(a) and (b). Following his 
4                                                       No. 15‐1756 

indictment, Waldman appeared before the district court for a 
one‐day  bench  trial.  At  the  close  of  evidence,  the  judge  re‐
quested  further  briefing  from  the  parties  regarding  Wald‐
man’s theory of self‐defense, and specifically what constitutes 
unlawful force by a federal correctional officer acting in pur‐
suit of his official duties.  
    After  hearing  arguments  on  what  should  be  considered 
unlawful force, the district court held that in a prison setting, 
for an inmate to establish self‐defense, he must face the immi‐
nent  threat  of  death  or  serious  bodily  injury.  Because 
Buescher’s actions did not expose Waldman to a threat of im‐
minent  serious  bodily  injury  or  death,  and  Waldman  could 
have complied with Buescher’s orders to avoid escalation of 
the situation, the court found Waldman guilty and sentenced 
him to 60 months in prison. 
                          II. ANALYSIS 
    On  appeal,  Waldman  challenges  his  conviction  on  two 
grounds: first, that the district court legally erred when it con‐
ditioned a prisoner’s right of self‐defense on the presence of 
an imminent threat of death or serious bodily injury, and sec‐
ond, that the district court factually erred when it found that 
Buescher did not expose Waldman to an imminent threat of 
harm and that Waldman had a reasonable legal alternative to 
head‐butting  Buescher.  We  review  Waldman’s  challenge  to 
the district court’s legal conclusions de novo, and its factual 
findings for clear error. United States v. P.H. Glatfelter Co., 768 
F.3d 662, 676 (7th Cir. 2014).  
     A. Self‐Defense under 18 U.S.C. § 111   
   While 18 U.S.C. § 111 does not explicitly address self‐de‐
fense, when a statute is silent on the question of affirmative 
No. 15‐1756                                                               5 

defenses, we are to effectuate the defense as “Congress may 
have contemplated it,” looking to the common law as a guide. 
See United States v. Dixon, 548 U.S. 1, 13‐14 (2006). At common 
law,  self‐defense  is  the  use  of  force  necessary  to  defend 
against the imminent use of unlawful force. See United States 
v. Haynes, 143 F.3d 1089, 1090 (7th Cir. 1998) (citing Model Pe‐
nal Code 3.04(1) (1962)). But what is unlawful force in a prison 
setting? Obviously correctional officers will sometimes need 
to use force to maintain order inside prison walls. The gov‐
ernment urges that we adopt the definition of unlawful force 
used by the Fourth Circuit, and hold that an inmate is only 
permitted  to  use  force  in  self‐defense  against  a  correctional 
officer if the inmate faces an “unlawful and present threat of 
serious bodily injury or death.” United States v. Gore, 592 F.3d 
489, 494 (4th Cir. 2010); see also United States v. Jones, 254 Fed. 
Appx. 711, 722 (10th Cir. 2007) (unpublished). But unlike the 
defenses of duress or necessity, fearing death or serious bodily 
harm  is  not  required  to  make  out  a  claim  of  self‐defense. 
While using lethal force to defend oneself may require such a 
serious threat, under our own Pattern Instructions, non‐lethal 
force (like head‐butting, for example) does not contain such a 
requirement.  See  Pattern  Criminal  Jury  Instructions  of  the 
Seventh Circuit 6.01 at 85 (2012). 
    Rather  than  fashioning  our  own  definition  of  unlawful 
force in a prison setting, we look to the Eighth Amendment, 
which already sets the legal limits on prison officials’ acts to‐
wards  inmates.1  Sometimes,  it  is  within  the  bounds  of  the 

                                                 
1 Three of our sister circuits have adopted a similar approach to analyzing 

what type of unlawful force justifies self‐defense under Section 111 out‐
side of prison walls. The Fifth, Sixth and Ninth Circuits have suggested 
that self‐defense might be available under Section 111 when a defendant 
6                                                                      No. 15‐1756 

Eighth Amendment for correctional officers to use force that 
would  be  unlawful  outside  of  prison  walls.  That  is  because 
“lawful incarceration brings about the necessary withdrawal 
or limitation of many privileges or rights, a retraction justified 
by the considerations of our penal system.” Bell v. Wolfish, 441 
U.S. 520, 545‐46 (1979). And corrections officers face the diffi‐
cult  task  of  balancing  the  need  to  maintain  or  restore  disci‐
pline through force against the risk of injury to inmates. Hud‐
son v. McMillian, 112 S. Ct. 995, 999 (1992). So whether a prison 
security  measure  violates  the  Eighth  Amendment  turns  on 
whether “force was applied in a good faith effort to maintain 
or  restore  discipline  or  maliciously  and  sadistically  for  the 
very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 
320‐21 (1986). We think this test is as useful in determining if 
an inmate is justified in using self‐defense as it is in determin‐
ing if a prisoner has an Eighth Amendment claim against his 
jailers.  
     The government argues that if self‐defense is not contin‐
gent upon fearing serious bodily injury or death, inmates will 
be allowed to use force against guards any time they believe 
the officer might be using slightly more force than necessary 
against them. But such a danger is overblown. Prisoners will 
still need to prove their fear was reasonable, meaning that there 
was  an  objective  reason  to  believe  that  officers  intended  to 
cause sadistic and malicious harm. That is not an easy burden. 


                                                 
uses force against a law enforcement agent who engages in excessive force 
against him first. See United States v. Acosta‐Sierra, 690 F.3d 1111, 1126 (9th 
Cir. 2012) (citing United States v. Span, 970 F.2d 573, 577 (9th Cir. 1992)); 
United  States  v.  Branch,  91  F.3d  699,  715  (5th  Cir.  1996);  United  States  v. 
Weekes, 517 Fed. Appx. 508, 511 (6th Cir. 2013) (unpublished). 
No. 15‐1756                                                         7 

A prisoner cannot prevail under the Eighth Amendment be‐
cause  he  “reasonably  believed  his  handcuffs  were  too  tight 
causing momentary interruption of his circulation.” Gore, 592 
F.3d at 495 (citing Jones, 254 F.App’x at 722). Indeed, under the 
Eighth  Amendment,  “not  every  push  or  shove  by  a  prison 
guard violates a prisoner’s constitutional rights.” United States 
v. DeWalt, 224 F.3d 607, 620 (7th Cir. 2000). Similarly, the fear 
that “guards would second‐guess every use of force to ascer‐
tain whether the force used exceeded, even by a bit, what was 
necessary”  is  no  different  than  the  fear  that  guards  already 
have that they will be sued for using excessive force. Gore, 592 
F.3d at 495 (internal citation omitted). So we hold that an in‐
mate may act in self‐defense if he reasonably fears imminent 
use of sadistic and malicious force by a prison official for the 
very purpose of causing him harm.  
    The  opposite  holding  would  prevent  inmates  from  pro‐
tecting themselves from sadistic and malicious acts which do 
not cause serious bodily harm, but which everyone can agree 
are egregious violations of the Eighth Amendment. For exam‐
ple,  what  about  cases  of  sexual  abuse  of  inmates?  We  have 
previously  held  that  forcing  a  prisoner  to  perform  sexually 
provocative  acts  in  front  of  spectators  is  a  viable  Eighth 
Amendment claim.  Calhoun v. Detella, 319 F.3d 935, 940 (7th 
Cir. 2003). Prisoners should not endure such abuse when they 
could easily act to stop it because they would risk being con‐
victed of assaulting an officer. Under the federal definition of 
“serious bodily harm,” without a substantial risk of death, ex‐
treme  physical  pain,  protracted  and  obvious  disfigurement, 
or protracted loss of the function of a bodily member, organ 
or mental faculty, inmates would risk further incarceration if 
they tried to resist such abuse. See 18 U.S.C. § 1365 (h)(3) (de‐
fining “serious bodily harm”). In the midst of enduring abuse 
8                                                                  No. 15‐1756 

by  officials,  prisoners  should  not  be  expected  to  calculate 
whether the requisite disfigurement or loss of bodily function 
will come to pass before acting to protect themselves. Such a 
result  is  not  consistent  with  the  Eighth  Amendment,  and 
would “give prison officials free reign to maliciously and sa‐
distically inflict psychological torture on prisoners, so long as 
they take care not to inflict any physical injury in the process.” 
Calhoun,  319  F.3d  at  940.  Under common  law  principles,  re‐
quiring the threat of serious bodily injury or death certainly 
might be appropriate for use of lethal force in self‐defense, see, 
e.g., United States v. White Feather, 768 F.3d 735, 740 (7th Cir. 
2013). But in a case where a prisoner is simply acting to stop 
abuse completely untethered to official discipline, which can 
only  be  interpreted  as  sadistic,  malicious,  and  intended  to 
cause harm, she is entitled to act in self‐defense. And while 
Congress clearly intended to protect correctional officers from 
harm in passing 28 U.S.C. § 111, that purpose must be harmo‐
nized  with  Eighth  Amendment  protections,  not  supersede 
them. 
     B. No Error in Finding Waldman Had Reasonable Legal 
        Alternative to Using Force 
      In  addition  to  showing  that  the  force  threatened  against 
them  violated  the  Eighth  Amendment,  inmate‐defendants 
have other hurdles to mount. They must prove that the un‐
lawful use of force against them was imminent, and that they 
had no reasonable legal alternatives to using force in self‐de‐
fense.  United  States  v.  Haynes,  143  F.3d  1089,  1092  (7th  Cir. 
1998).2 The district  court correctly  evaluated whether  Wald‐
man  had  reasonable  legal  alternatives  to  striking  Buescher, 
                                                 
2  The  district  court  appeared  to  place  the  burden  of  disproving  self‐de‐

fense on the government, which may have been an error. See Dixon, 548 
No. 15‐1756                                                                 9 

which  was  a  required  element  of  his  defense.  While  we  are 
very  dubious  that  Buescher  used  or  threatened  any  force 
which violated the Eighth Amendment, we can affirm Wald‐
man’s  conviction  solely  based  on  the  district  court’s  finding 
that he did not avail himself of legal alternatives to assaulting 
Buescher. 
    Waldman  could  have  simply  submitted  to  Buescher’s 
search—which  no  one  is  arguing  was  itself  a  violation  of 
Waldman’s constitutional rights—instead of escalating the sit‐
uation into a physical fight. Waldman insists that he did sub‐
mit  to  the  search  and  only  used  force  after  Buescher  need‐
lessly  grabbed  his  arm  and  advanced  toward  him  as  if  to 
strike him in the throat. But the district court was entitled to 
credit Buescher’s version of the facts—that Waldman was the 
first aggressor, and used force before Buescher even touched 
him. We will not disturb the court’s factual findings unless we 
are left with a definite and firm conviction that a mistake has 
been made, and if two permissible views of the facts exist, the 
fact‐finder’s  choice  between  them  cannot  be  clearly  errone‐
ous. United States v. Breland, 356 F.3d 787 (7th Cir. 2004). There 
was no clear error here. We see no basis for reversing the dis‐
trict court’s factual findings, and agree with its conclusion that 
Waldman had reasonable alternatives to striking Buescher.  


                                                 
U.S.  at  1  (no  Constitutional  requirement  that  government  negates  ele‐
ments of a defense that does not negate an element of the charged offense; 
rather the allocation of proof depends on statute, or, in absence of clear 
guidance, common law). Because the government did not raise this issue 
on cross‐appeal, and Waldman cannot prevail regardless of which party 
bears the burden of proof, we decline to rule on the burden of proof allo‐
cation for self‐defense claims under Section 111. 
10                                             No. 15‐1756 

                     III. CONCLUSION 
    For the foregoing reasons, we AFFIRM Waldman’s convic‐
tion.